Citation Nr: 1132784	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO. 09-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to October 1995, as well as more than two years of prior service. The Veteran's active service exceeded 20 years when he retired in October 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The appeal was remanded for additional development in March 2010.

In November 1995, the Veteran filed a claim for disability compensation for various disorders, including "severe pharyngitis." This claim was never developed or adjudicated. It is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board remanded this claim so that the medical records of Dr. M.G. and of Dr. R.M. could be obtained. In May 2010, the AMC sent the Veteran a letter requesting authorization to obtain the records of "Dr. RMD and Dr MG." The Board referred to these providers by initials in order to protect the Veteran's privacy. Nevertheless, any contact with the Veteran should include the complete names of providers. He cannot be expected to guess to whom the letter refers. Further review of the records shows that these providers practiced at Martin Army Community Hospital (ACH). In that case, these additional records may be in federal possession. 38 U.S.C.A. § 5103A(b)(3). While some records have been obtained from Martin ACH, these are primarily surgical and radiological reports and not treatment records.

At the time of his separation from service in August and September 1995, the Veteran had an abnormal echocardiogram. Follow-up tests were conducted, but it is unclear whether the Veteran received any follow-up post-service. He should be given the opportunity to submit any additional evidence related to his post-service treatment and follow-up of an abnormal EKG, since this information could be relevant to his claim for service connection for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any evidence related to post-service cardiac treatment or follow-up to his abnormal echocardiogram in service, or any other evidence which might assist him to substantiate his claim that sleep apnea had an onset in service or has been chronic and continuous since service.

2. Obtain the Veteran's current and complete Martin ACH treatment records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Review the records from Martin ACH to verify that records of Dr. M.G. and of Dr. R.M. are associated with those records.  If the records of Dr. M.G. and of Dr. R.M. are not included in the Martin ACH records, afford the Veteran an opportunity to identify or submit the records and authorize release. Identify Dr. M.G. and of Dr. R.M. by their FULL names in the correspondence to the Veteran, even though the Board may not do so in this Remand because this Remand is a document which may be accessed by the public.

4. After completing the above action, review the claims file to determine if VA examination is needed to obtain medical opinion as to onset or etiology of sleep apnea. 

5.  After completion of all necessary development, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

